PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,723,554
Issue Date: 13 May 2014
Application No. 13/294,051
Filing or 371(c) Date: 10 Nov 2011
Attorney Docket No. 002515-5028-US


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent, filed February 3, 2022.  The receipt of a one-month extension of time to make timely this renewed petition is acknowledged.

The renewed petition pursuant to 37 C.F.R. § 1.378(b) is DISMISSED.

The application from which this patent issued matured into U.S. patent number 8,723,554 on May 13, 2014.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on May 13, 2018, with no payment received.  Accordingly, the patent expired on May 13, 2018 at midnight.  

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.378(b) was filed on June 25, 2021 along with the proper statement of unintentional delay.  Office records show the required 3½-year 
§ 1.378(b) have each been satisfied.  

A renewed petition pursuant to 37 C.F.R. § 1.378(b) was filed on October 6, 2021, which was dismissed via the mailing of a decision on November 18, 2021.

With this renewed petition received on October 6, 2021, 37 C.F.R. § 1.378(b)(3) remains unsatisfied. 

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  In this instance, a petition under 37 C.F.R. § 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

The patentee is a company named CAES, which relied on a law firm named Hogan Lovells to track the maintenance fee, which subcontracted the task of tracking maintenance fees out to Dennemeyer & Associates, which now goes by the name Dennemeyer IP Group.

The process CAES had in place during the relevant timeframe to determine whether to authorize the payment of a maintenance fee is as follows: Dennemeyer & Associates would send a maintenance fee renewal notice to its point of contact at CAES, which was a former employee named Wendy A. Sharpe.  The notice would contain a list of foreign and US assets which had annuity payment coming due.  CAES would then contact internal engineers to review the patents listed in the renewal notice, and made a decision as to whether to renew/let lapse each patent listed therein.  The renewal notice would then be returned to Dennemeyer & Associates with the decisions made by the company.

CAES has searched Wendy A. Sharpe’s emails, and located five relevant messages.  A summary of these five emails was provided with the February 3, 2022 petition:

June 18, 2017: Wendy A. Sharpe received a maintenance fee renewal notice from Dennemeyer & Associates.  Patentee does not state whether the patent at issue was listed thereon, but this is presumably the case.
June 19, 2017: Wendy A. Sharpe replied to Dennemeyer & Associates, “asking for a list of active patents and annual spending for the Company.”  
June 20, 2017: Dennemeyer & Associates sent Wendy A. Sharpe two lists of active patents and the annual spending for the company.  No response to this email was located.
October 18, 2017: Dennemeyer & Associates sent Wendy A. Sharpe a reminder requesting renewal instructions.  No response to this email was located.
January 22, 2018: Dennemeyer & Associates sent Wendy A. Sharpe a reminder requesting renewal instructions.  No response to this email was located.

Bruce Almquist is the Senior Vice President and General Counsel of CAES.  It is not clear whether he held these titles, or was even employed by CAES during the relevant timeframe.1  With this renewed petition received on February 3, 2022, he states that Wendy A. Sharpe clearly received the maintenance fee renewal notice on June 18, 2017, but “failed to arrange the requisite patent review meeting with the engineers and attorneys to review this Patent and make decisions concerning whether to review the patent … engineers and attorneys did not have a chance to review the Patent…”  Mr. Almquist has not stated the basis on which he has made this conclusion.  It is not clear if he is basing this conclusion solely on CAES’ inability to find a response e-mail from Wendy A. Sharpe to Dennemeyer & Associates that expressly instructs them how to handle the upcoming maintenance fee for this patent, or, if records are maintained of the meetings engineers and attorneys attend to discuss upcoming maintenance fees, he has reviewed these records, and found none that concerns the discussion of whether to pay the 3½-year maintenance fee in this patent.

On renewed petition,  Mr. Almquist must reveal the basis for this conclusion, and indicate whether records are maintained for these meetings.

Moreover, it is not clear what happened to the other patents listed on the June 18, 2017 maintenance fee renewal notice.  On it must be revealed if each of these lapsed as well, and if meetings were held with the engineers and attorneys to discuss them.

Still further, it seems unusual that Wendy A. Sharpe would have received the usual list of patents for which maintenance fees were coming due and responded by asking how many patents the company currently had, and what was it costing the company to maintain them; this seems unusual since Bruce Almquist did not list this step as part of the process CAES had in place during the relevant timeframe to determine whether to authorize the payment of a maintenance fee.

On renewed petition, it must be revealed whether she was instructed to make these inquiries; whether CAES was experiencing financial challenges at the time; and, whether CAES has any records that would explain why these two inquiries were made.

Petitioner must also reveal whether any effort has been made to contact Ms. Sharpe and get her input, since she seems the best person to explain her actions in regards to the June 18, 2017 maintenance fee renewal notice from Dennemeyer & Associates, whether put the steps in motion that would have resulted in the meeting of the engineers and attorneys, and why she took the unusual step of asking how many patents CAES had, and what it was costing.

The present record does not support a finding that the entire period of delay is unintentional.  
 
Any request for reconsideration of this decision must be filed within TWO MONTHS of the mailing date of this decision.    Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  

The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.378(b)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail2, hand-delivery3, or facsimile4.  Registered 5

The general phone number for the Office of Petitions which should be used for status requests is (571) 272-3282.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Inquiries pertaining to the submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions 



    
        
            
        
            
        
            
        
            
    

    
        1 In his statement included with the June 25, 2021 petition, Mr. Almquist refers to “several organization and personnel changes” in the sixth paragraph.
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply